 In the Matter of STONER MANUFACTURING CORPORATIONandINTER-NATIONAL ASSOCIATION OF MACHINISTS, LOCAL No. 1202, INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No. 461,INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, STABLE-MEN & HELPERS UNION OF AMERICA, LOCAL No. 423, AND METALTRADES DEPARTMENT OF THE AMERICAN FEDERATION OF LABOR,AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. C-1472-Decided September* 16, 1940Jurisdiction:vending machines and toys manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: enteredon stipulation.Mr. Hyman A. SchulsonandMr. Abraham J. Harris,for-theBoard.Mr. Barnabas F. Sears,of Aurora, Ill., for the respondent.Mr. Herbert S. Thatcher,ofWashington, D. C., andMr. Daniel D.Carmell,of Chicago, Ill., for the Unions.Mr. Robert D. Allen,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalAssociation ofMachinists, Local No. 1202, International Brother-hood of Electrical Workers, Local No. 461, International Brotherhoodof Teamsters,. Chauffeurs, Stablemen & Helpers Union of America,Local No. 423, and Metal Trades Department of the American Feder-ation of Labor, affiliated with the American Federation of Labor,herein sometimes collectively called the Unions, the National LaborRelations Board, herein called the Board, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), issued its complaintdated June 2,1939, against Stoner Manufacturing Corporation, Aurora,Illinois, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affecting27 N. L.R. B., No. 67._2641 STONER MANUFACTURING CORPORATION265commerce, within the meaning of Section 8 (1), (3), and (5) andSection 2 (6) and (7) of the National' Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint together withnotice of hearing were duly served upon the respondent and theUnions.Concerning the unfair labor practices, the complaint, as amended,alleged"in substance (1) that on or about April 12, 1939, and at alltimes thereafter, the respondent refused to bargain collectively withthe Unions as the exclusive representative of a majority of the re-spondent's employees in an appropriate unit consisting of all, pro-duction employees, but excluding clerical and office workers andsupervisory employees; (2) that in July 1937 and on certain nameddates thereafter, the respondent laid off and discharged and there-after refused to reinstate certain named employees for the reasonthat they had joined and assisted the Unions and engaged in con-certed activities for the purposes of collective bargaining and othermutual aid and protection; 1 (3) that from on or about February27, 1939, to the date of the filing of the second amended complaint,the respondent advised, urged, and warned its employees to refrainfrom joining or retaining membership in the Unions, interrogatedits employees regarding union affiliation, and advised its employeesthat the respondent would never sign a contract with a labor organ-ization; and (4) that by said acts and other acts the respondentinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Thereafter therespondent filed its answer to the complaint, as amended, denyingthematerial allegations thereof with respect to the unfair laborpractices.In its answer the respondent admitted certain of theallegations of the complaint, as amended, concerning the nature ofits business.Pursuant to notice. a hearing was held from July 6 to August 4,1939, at Aurora, Illinois, before Whitley P. McCoy, the Trial Exam-iner duly designated by the Board.The Board and the respondentwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.At the close of the hearing the parties were given permissionto and did argue orally before the Trial Examiner and thereafter therespondent filed a brief with the Trial Examiner.IThe following employees were alleged to have been discriminatorily discharged ; JohnGeorge Tschannen,Matthew wollwert,Louis Fabian,Alice Dwiggins,Theodore Adams,Ernest Breese,George Clark,John Franzen,Edward Ginther,Francis Flaake,Harold Holt,Henry Flotopp,James Ingraham,Peter Kramer, John N Kramoski,Carl Maier, Steve Martin,Ann Murphy,Harry Parker,Donald'Rosentreter,Fred Snyder,Virginia Stegmann, NicholasTolian, Edward wagoner, and Peter woliwert. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDOn January 15, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon all the parties, whereinhe found that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning ofSection 8 (1), and (3) and Section 2 (6) and (7) of the Act.Herecommended that the respondent cease and desist from interferingwith, restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act, cease and desist fromdiscouraging membership in the Unions or any other labor organiza-tion by discriminating in regard to -hire or tenure of employment,and that the respondent take certain affirmative action in order toeffectuate the policies of the Act.He recommended the dismissalof that portion of the complaint charging a violation of Section 8(5) of the Act. Thereafter, the respondent and the Unions filedtheir exceptions to the Intermediate Report and the record in thecase, together with briefs in support of such exceptions.Pursuantto request therefor by the respondent and the Unions oral argumentbefore the Board was scheduled for August 20, 1940, and noticethereof was given to all parties.At the opening of such oral argu-ment the respondent and the Unions announced that they had arrivedat a settlement of the case.On September 4, 1940, the respondent,the Unions, and counsel for the Board entered into a stipulation insettlement of the case.This stipulation provides as follows :STIPULATIONIT IS HEREBY STIPULATED by and between Stoner ManufacturingCorporation, respondent herein, International Association ofMachinists, Local No. 1202, herein called the Machinists, Inter-nationalBrotherhood of ElectricalWorkers, Local No. 461,herein called the I. B. E. W., International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers Union of Amer-ica,Local No. 423, herein called the I. B. T., Metal Trades De-partment of the American Federation of Labor, herein calledthe Metal Trades Department, and herein collectively called theUnions, and Abraham J. Harris, attorney for the National LaborRelations Board, thatI.Upon charges and amended charges duly filed by the Unions,the National Labor Relations Board, by the Regional Directorfor the Thirteenth Region (Chicago, Illinois), acting pursuantto authority granted in Section 10 (b) of the National LaborRelations Act, 49 Stat. 449, and its Rules and Regulations, issuedits complaint dated June 2, 1939, its amended complaint datedJune 13, 1939, and its second amended complaint dated Jude 29, STONER MANUFACTURING CORPORATION2671939, against StonerManufacturing Corporation, respondentherein.II.Pursuant to notice to all parties, a hearing was held beforeWhitley P. McCoy, the Trial Examiner duly designated by theBoard, from July 6 to August 4, 1939. On January 15, 1940,the Trial Examiner issued his Intermediate Report herein, copiesof which were duly served upon the parties.On April 29, 1940,and on May 6, 1940, respectively, the Unions and the respondentfiled their exceptions to the Intermediate Report of the TrialExaminer.III.Respondent Stoner Manufacturing Corporation is a,cor-poration organized under the laws of the State of Illinois, withits office and place of business at Aurora, Illinois.The respond-ent is engaged in the design, manufacture, and sale of coin oper-ating machines, vending machines, amusement games, and toys.The Stoner Corporation was incorporated in 1934 under the lawsof the State of Illinois and is a subsidiary of the respondentacting as agent, broker, and factor in the purchase and sale ofthe products manufactured by the respondent. , In the conductof its business during the year 1938, the respondent purchasedraw materials consisting of steel, lumber, brass, paint, bakelite,glass, and other materials of the value of $51,385.40, and me-chanical gadgets and electrical step-ups of the value of $56,833.88.Twenty-seven per cent of the raw materials used are purchasedin States other than the State of Illinois and are transportedto the respondent's plant in interstate commerce.During 1938the respondent's sales amounted to $309,956.47, of which $234,-006.59 represent , salesmade to the Stoner Corporation, and$135,949.88 represent sales to other customers.During 1938 theStoner Corporation caused finished products of the value of$194,225.48 to be sold and transported from the plant in Illinoisto States other than the State of Illinois. In 1938 the respondentsold and shipped to States other than the State of Illinois fin-ished products of the value of $126,211.62.The respondentadmits that its operations affect commerce within the meaningof Section 2 (6) and (7) of the Act. The respondent employsabout 200 persons.IV. This stipulation may be introduced as evidence by filingit with the Chief Trial Examiner of the National Labor RelationsBoard at Washington, D. C.V. Oral argument before the National Labor Relations BoardatWashington, D. C. is hereby expressly waived by the re-spondent and the Unions herein. The respondent and the 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnions hereby withdraw their respective exceptions to the In-termediate Report.,VI. Upon this stipulation, the Intermediate Report, and uponthe record herein, an order may forthwith be entered by theNational Labor Relations Board without further notice andproceedings, providing as follows :The respondent Stoner Manufacturing Corporation, Aurora,Illinois, and its officers, agents, successors, and assigns shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form, join,or assist the International Association of Machinists, LocalNo. 1202, International Brotherhood of ElectricalWorkers,LocalNo. 461, International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers Union of America, LocalNo. 423, and Metal Trades Department of the American Fed-eration of Labor, Affiliated with the American Federation ofLabor, or any other labor organization, and to engage in con-certed activities for the purposes of collective bargaining orother mutual aid and protection; and(b)Discouraging membership in the International Asso-ciation of Machinists, Local No. 1202, International Brother-hood of Electrical Workers, Local No. 461, and InternationalBrotherhood of Teamsters, Chauffeurs, Stablemen and HelpersUnion of America, Local No. 423, or any other labor organi-zation, by discrimination in regard to, hire or tenure of em-ployment.2.Take the following affirmative action in order to effectuatethe policies of the Act :(a)Post immediately in conspicuous places in its plant atAurora, Illinois, and maintain for a period of at least sixty(60) consecutive days, notices to its employees stating that therespondent will cease and desist in the manner aforesaid;(b)Offer to Ernest Breese, Francis Haake, Henry Hotopp,James Ingraham, Carl Maier, Steve Martin, Donald Rosen-treter, Edward Wagener, John Franzen, Pete Woliwert, JohnKramoski, and Virginia Stegmann immediate and full rein-statement to their former positions without prejudice to theirseniority and other rights and privileges;(c)Upon application, offer to those of its employees whowere employed by the respondent on April 17, 1939, thoughon strike and who subsequently remained on strike, and whohave not obtained other and substantially similar employment,except those as to whom the complaint is herein, dismissed, STONER MANUFACTURING CORPORATION269immediate and full reinstatement to their former positionswithout prejudice to their seniority or other rights and privi-leges, dismissing if necessary all persons hired to perform theirwork since April 17, 1939; and(d)File with the Regional Director for the ThirteenthRegion on or before twenty (20) days from the, date of theentry of this Order, a report in writing setting forth in detailthemanner and form in which it has complied with theforegoing.It is further ordered that the complaint as amended, in sofar as it alleges that respondent has engaged in unfair laborpractices within the meaning of Section 8 (5) of the Act, beand it hereby is dismissed.And it is further ordered that, the complaint as amended,in so far as it alleges that the respondent has engaged in unfairlabor practices within the meaning of Section 8 (3) of theAct, by laying off and discharging Matthew Wollwert, LouisFabian, Jr., Alice Dwiggins, Nicholas Tolian, Edward Ginther,Theodore Adams, George Clark, Harold Holt, Ann Murphy,Harry Parker, Peter Kramer, and Fred Snyder, be and ithereby is dismissed.VII. It is stipulated and agreed that the United States CircuitCourt of Appeals for the Seventh Circuit may, upon applicationby the National Labor Relations Board, enter a decree enforcingthe aforesaid Order of the Board, the respondent and the Unionshereby expressly waiving any right to contest the entry of saiddecree, and further, said application may be made at any timeconvenient to said Board and without further notice, to therespondent or the Unions of the application for entry of suchdecree.VIII. It is further stipulated, understood, and agreed thatthe execution of this stipulation and said consent decree by theparties hereto and compliance therewith shall conclude all mat-ters arising in this proceeding, but shall not preclude the takingof any steps necessary to procure the entry of said consent decreein the United States Circuit Court of Appeals for the SeventhCircuit.IX. It is further understood and agreed that this stipulation em-bodies the entire agreement between the parties concerning thisproceeding and that there is no verbal agreement of any kindwhich varies, alters or adds to the stipulation.X. It is further understood and agreed that this stipulationis subject to the approval of the National Labor Relations Board 270'DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shall-become effective and binding iiiimediately upon suchapproval.On September 4, 1940, the Board issued its order approving theabove stipulation and making it part of the record in the case.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTRespondent,Stoner Manufacturing Corporation,is an Illinois cor-poration with its office and principal place of business at Aurora, Illi-nois, where it is engaged in the design, manufacture,and sale of coin-operating machines, vending machines, amusement games, and toys.During 1938,the respondent purchased raw materials consisting ofsteel, lumber, brass,paint, bakelite, glass, and other materials of atotal value of $51,385.40 and mechanical gadgets and electrical step-ups,of a value of $56,833.88.Approximately 27 per cent in value of suchraw materials were purchased in States other than Illinois and trans-ported to the respondent's plant in interstate commerce.During theyear 1938, the respondent's sales of finished products amounted to$309,956.47.Of such finished products more than 86 per cent in valuewere sold either directly by the respondent or through the medium ofthe Stoner Corporation,a subsidiary corporation which acts as therespondent's sales agent,to purchasers in States other than the Stateof Illinois.The respondent employs approximately200 persons.. Itadmits that its operations affect commerce within the meaning ofSection 2(6) and (7) of the Act.We find that the above-described operations of the respondent con-stitute a continuous flow of trade,traffic, transportation,and commerceamong theseveral States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board hereby ordersthat the respondent,Stoner Manufacturing Corporation,Aurora, Illi-nois, and its officers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Interfering with, restraining,or coercing its employees in theexercise of their right to self-organization,to form, join, or assist theIniternational Association of Machinists,Local No. 1202, InternationalBrotherhood of ElectricalWorkers, Local No. 461,InternationalBrotherhood of Teamsters, Chauffeurs,Stablemen and Helpers Union STONER -MANUFACTURING CORPORATION271of America, Local No. 423, and Metal Trades Department of the Amer-ican Federation of Labor, Affiliated with the American Federation ofLabor, or any other labor organization, and to -engage in concertedactivities for the purposes of collective bargaining or other mutualaid and protection ; and(b)Discouraging membership in the International Association ofMachinists, Local No. 1202, International Brotherhood of ElectricalWorkers, Local No. 461, and International Brotherhood of Teamsters,Chauffeurs, Stablemen and Helpers Union of America, Local No. 423,or any other labor organization, by discrimination in regard to hire ortenure of employment.2.Take the following affirmative action in order to effectuate thepolicies of the Act :(a)Post immediately in conspicuous places in its plant at Aurora,Illinois, and maintain for a period of at least sixty (60) consecutive .days, notices to its employees stating that the respondent will ceaseand desist in the manner aforesaid;(b)Offer to Ernest Breese, Francis Haake, Henry Hotopp, JamesIngraham, Carl Maier, Steve Martin, Donald Rosentreter, EdwardWabener, John Franzen, Pete Wollwert, John Kramoski, and VirginiaStegmann immediate and full reinstatement to their former positionswithout prejudice to their seniority and other rights and privileges;(c)Upon application, offer to those of its employees who wereemployed by the respondent on April 17, 1939, though on strike andwho subsequently remained on strike, and who have not obtained otherand substantially similar employment, except those as to whom thecomplaint is herein dismissed, immediate and full reinstatement totheir former positions without prejudice to their seniority or otherrights and privileges, dismissing if necessary all persons hired to per-form their work since April 17, 1939; and(d)File with the Regional Director for the Thirteenth Region onor before twenty (20) days from the date of the entry of this Order, areport in writing setting forth in detail the manner and form in whichit has complied with the foregoing.It is further ordered that the complaint as amended, in so far as italleges that respondent has engaged in unfair labor practices withinthe meaning of Section 8 (5) of the Act, be, and it hereby is, dismissed.And it is further ordered that the complaint as amended, in so faras it alleges that the respondent has engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act, by laying off anddischarging Matthew Wollwert, Louis Fabian, Jr., Alice Dwiggins,Nicholas Tolian, Edward Ginther, Theodore Adams, George Clark,Harold Holt, Ann Murphy, Harry Parker, Peter Kramer, and FredSnyder, be, and it hereby is, dismissed.